FORET, Judge.
Defendant, Harrison Lloyd, was charged by a grand jury indictment with the crime of second degree murder, a violation of LSA-R.S. 14:30.1. On February 24, 1983, he was found guilty as charged by a unanimous verdict of a jury of twelve. Subsequently, he was sentenced to serve life imprisonment at hard labor without benefit of probation, parole or suspension of sentence.
The defendant filed a motion for appeal, along with three formal assignments of error, but he failed to either brief or argue those assignments. Assignments neither briefed nor argued are considered abandoned. State v. Smith, 430 So.2d 31 (La.1983). Therefore, this case is reviewable only for errors discoverable by a mere inspection of the pleadings and proceedings and without inspection of the evidence. LSA-C.Cr.P. Article 920; State v. Jackson, 332 So.2d 211 (La.1976). We have fully reviewed the record for these errors and find none.
For the reasons assigned, the conviction and sentence are affirmed.
AFFIRMED.